718 N.W.2d 331 (2006)
476 Mich. 856
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Byron Keith MILLISOR, Defendant-Appellant.
Docket No. 130711, COA No. 266009.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the application for leave to appeal the February 7, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal for the reasons stated in her dissent in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006).